\ Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 1 of 45

 

 

 

 

 

 

 

 

 

 

 

 

____ FILED RECEIVED

( ——— ENTERED 60 ——._ SERVED ON
Michael A. Bacon UNSEL/PARTIES OF RECORD
Name
Nevada Southern Detention Center MAY 20 2020
Address :
2190 East Mesquite Avenue .
Pahrump NV 89060 CLERK US DISTRICT COURT
05425-081 BY DISTRICT OF NEVADA .
Prison Number . a DEPUTY

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

DISTRICT OF NEVADA
kee —
Michael A. Bacon, et al. .
: Plaintiff(s) CaseNo. 2:20-cv-00914-JAD-VCF .
VS. —
Core Civic ‘
CIVIL RIGHTS COMPLAINT
Warden Brian Koehn PURSUANT TO
42 U.S.C. § 1983
Director Michael Carvajal
BIVENS ACTION
U.S. Marshal Service, M. Jefferson
' Defendants(s) C OVID-1 9

 

 

A. JURISDICTION
1) This complaint alleges that the civil rights of Plaintiff, Michael A. Bacon

who presently resides at _Nevada Southern Detention Center (NSDC)_, were violated by

the actions of the below-names individuals that were directed against Plaintiff at

_NSDC in Pahrump, Nevada _ on the following dates:

For Claim 1 — March 2020 to Present; and for Claim 2 — March 2020 to Present.

2) This complaint alleges that the civil rights of Plaintiff, _Pete Polis #20979-085
who presently resides at Nevada Southern Detention Center (NSDC) _, were violated by
the actions of the below-names individuals that were directed against Plaintiff at
‘ NSDC in Pahrump, Nevada_ on the following dates:

For Claim 1 — March 2020 to Present; and for Claim 2 — March 2020 to Present.

 
4)

5)

6)

Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 2 of 45

This complaint alleges that the civil rights of Plaintiff,

John Doe's (names to be provided when known)

who presently resides at _Nevada Southern Detention Center (NSDC)_, were violated by

the actions of the below-names individuals that were directed against Plaintiff at
NSDC in Pahrump, Nevada_ on the following dates:

For Claim 1 — March 2020 to Present; and for Claim 2 — March 2020 to Present.

DEFENDANTS

Defendant _Core Civic resides at , and is

 

employed as _Detention Center for BOP . This defendant is sued in his/her
individual _X_ official capacity. (Check one or both.) Explain how this defendant was
acting under color of Federal law: _They have a contract with the DOJ as a subsidiary of the

Federal Government to house federal inmates.

Defendant _Brian Koehn resides at _State of Nevada . and is
employed as _Warden_. This defendant is sued in his/her
_X_ individual _X_ official capacity. (Check one or both.) Explain how this defendant was

acting under color of Federal law: _He is the Warden for NSDC for Core Civic in where federal

inmates are housed.

Defendant _Michael Carvajal resides at _Washington D.C. , and is
employed as _Director of BOP_. This defendant is sued in his/her

X_ individual _X_ official capacity. (Check one or both.) Explain how this defendant was

acting under color of Federal law: _He oversees the Bureau of Prisons and agencies that hold

Federal inmates.
7)

8)

Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 3 of 45

 

 

Defendant _Mr. Jefferson resides at _State of Nevada . and is
employed as _U.S. Marshal . This defendant is sued in his/her

~X_ individual _X_ official capacity. (Check one or both.) Explain how this defendant was

acting under color of Federal law: _He is in charge over NSDC which houses Federal inmates.

Jurisdiction is invoked pursuant to 28 U.S.C. § 1343(a)(3) and 42 U.S.C. § 1983. If you wish to
assert jurisdiction under different or additional statutes, list them below.

Bivens Action.

B. REQUEST FOR CLASS CERTIFICATION

It is the request of the Plaintiff, Michael A. Bacon , that the Court grant

class certification pursuant to Federal Rules of Civil Procedure, Rule 23 and 28 U.S.C. § 1332.

C. NATURE OF THE CASE

As NSDC inmates, we are trying to obtain the same rights as BOP inmates as ordered by the
DOJ due to the COVID-19 pandemic. As this is a private facility. NSDC's claim is that its

inmates do not have the same rights. which leaves us vulnerable to unnecessary risks of

exposure to COVID-19.

D. CAUSES OF ACTIONS

CLAIM 1

The 14% Amendment to the U.S. Constitution — Equal protections under the law/due process.

There are some at Core Civic (CC), Nevada Southern Detention Center (NSDC) that are
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 4 of 45

similarly situated as those in those in the Bureau of Prisons (BOP). It is important to keep in

mind that Core Civic is a private company that has a contract with the Department of Justice
(subsidiaries) to house Federal inmates for the BOP. and is also known as a “transfer point.”

By Attorney General William Barr's directives of April 3, 2020 and March 26. 2020. “Each
inmate is unique and each require the same individualized determinations we have always made
in this context.”_See April 3. 2020 memorandum for Director of BOP. There are those here that

meet the criteria to be considered for Home Confinement/Residential Re-entry Center (RRC).

Prisoners have been blocked on numerous occasions to achieve this, yet all is said is that CC is
not part of BOP (it should be noted that the BOP Director also gave a directive on April 21.
2020 almost the same as the AG's.) Basically in purgatory with no recourse being denied equal
protections under the law and due process. It has been expressed to CC, BOP, and the U.S.
Marshal Service (USMS) that prisoners need a liaison that could help with the process, as those
in BOP facilities and those here at CC are being denied the same right. When it was written to
the BOP. a copy was sent back as received April 13. 2020. There reply was. “You need to speak

199

with a ‘unit team,”” and “You have to wait until you are at a designated facility to address the

issues with your assigned case manager.”

The problem is that movement is supposed to be suspended. All administrative remedies were
exhausted on many levels. and we have even written to the ALCU and attornevs in regard to
this and other issues. Attorneys in multiple states have been contacted in which one attempted
to invoke the CARES Act and the AG's memo. This was sent to the Warden's office on April
20, 2020. It was not responded to by the Warden, even though at the first town hall meeting. he
said to have the attorney email him and he would help. This was untrue. all he did was send it
to their corporate attorney, and they even denied the request and said they are a private company

and don't have to comply with BOP standards or the AG directive.
Case 2:20-cv-00914-JAD-VCF Document 1-1. Filed 05/20/20' Page 5 of 45

To get those who qualify released is in the public health interest in that it is assured those here
don't have COVID-19 as CC states. It endangers those here because prisons across the nation
are having a hard time with the alarmingly rapid growth of COVID-19. Some are setting up
quarantine tents on their compounds, and still prisons are reporting 80-90% of prisoners
becoming infected. Sending us to a BOP that is infected is a potential death sentence, and here
we are in the midst of a national emergency, or better yet a world emergency. and those at CC

are being denied access to be screened for release.

What supports the dangerous conditions of prisons is the fact that the union representing
Federal prison employees have filed a complaint against the BOP for deplorable conditions, and
the fact they are still transferring inmates. Just like here at CC, inmates have complained about
placing our lives at risk because they won't stop transfers, and the next thing you know COVID-

19 strikes here, just like they don't supply protective materials to staff or inmates.

One last Claim 1 item, under the CARES Act, we are allowed to obtain additional time off our
sentence by participating in programs. Yet. we cannot do that here because Core Civic/NSDC

insists they are not part of the BOP.

CLAIM 2

The 8" Amendment to the U.S. Constitution — Deliberate indifference/reckless disregard.

Core Civic and NSDC have been conveying the message that they are compliant with safe

standards by telling peoples’ families. attorneys. media, and government that they do the

following:
(1) That all inmates and staff are screening for COVID-19 (false claim):

(2) The NSDC assess their stockpiles of food, medicines. and sanitation supplies (false claim):
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 6 of 45

(3) The NSDC ceased movement of inmates and detainees among its facilities (false claim);
(4) The NSDC is creating social distancing by using every other bunk for placement

(impossible as it's dorm living at full capacity):

(5) Detainees are served styrofoam food trays (false claim):

(6) NSDC is equipped to provide appropriate care (false claim, no place in prison setting is

equipped to handle COVID-19, in fact. no place is . period):

(7) Have stated that COVID-19 was not here at NSDC (vet it is); and

(8) Have claimed to have negative pressure cells to satisfy COVID-19 care, yet the ration per

 

inmate exceeds the number of cells to where it is impossible to contain COVID-19.

The CDC guidelines to help reduce the risk of COVID-19 transmissions in these type of

facilities are as follows:

(1) Restricting transfers of incarcerated and detained persons to and from other jurisdictions
and facilities unless necessary for medical purposes: |

(2) Implementing cleaning and disinfecting procedures:

(3) Reinforce healthy hygiene practices;

(4) Implement social distancing strategies; and

(5) Implement prevention strategies for staff,

See Center for Disease Control and Prevention. Interim Guidance on Management of
Coronavirus Disease 2019 (COVID-19) In Correction and Detention Facilities found at:
www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-
detention. html (last visited April 2, 2020). This CDC guidance shown above herein is not being
followed by Core Civic, as the Director of BOP sent out a memo April 21. 2020 of guidelines to

be followed and NSDC refuses to adhere to these guidelines as well. They say this is because

they are not part of the BOP, yet they get paid by the DOJ.
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 7 of 45

What is really going on is as follows:

(1) No soap for five days:

(2) A staff member threatened the lives of inmates by stating if we didn't stop complaining
about the exposure to COVID-19, she would make a point to come in section G1_and cough
unprotected upon inmates, which she did the next time she came in;

(3) We have asked them not to continue to transfer people in so we couldn't be exposed to
COVID-19, yet now it's here and asked to stop movements, they didn't, they continued to move
inmates from infected facilities to here:

(4) It was asked that all those here at CC, staff and inmates alike, be tested, for it is a fact that
there is data that shows there are a lot of asymptomatic people and that tests are vital to better
protect ourselves: they claim that they don't have the test and that we don't need them:

(5) We're not given masks nor are staff wearing them even though they said it would happen, it
wasn't until after COVID-19 was here: they gave out non-CDC compliant masks, and staff at
times don't wear masks or properly, and staff are not given CDC personal protective equipment
(PPE):

(6) A liaison was requested, and so those here can get the same treatment as BOP inmates get
denied (see 14 Amendment issue more outlined above herein):

(7)_Went to medical where the COVID-19 patient was, and it wasn't until an inmate was

leaving medical that a staff member said, “Next time you where a mask.” The inmate should
have been told this before entry, and provided masks before entry to contaminated area:

(8) Also at inmate/warden meeting, it was said no movement would be done, yet they did it
anyways, causing COVID-19 to be here, and endangering all here. They moved inmates from

infected high risk areas to low risk areas, as here. without proper screening or personal

protective gear,

To get those who qualify released is in the public health interest in that it is assured those here
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 8 of 45

don't have COVID-19 as CC states. It endangers those here because prisons across the nation
are having a hard time with the alarmingly rapid growth of COVID-19._ Even after setting up
quarantine tents on their compounds, some prisons report 80-90% of prisoners becoming
infected. Sending us to a BOP that is infected is a potential death sentence, and here we are in

the midst of a national emergency, or better yet a world emergency, and those at CC are being

denied access to be screened for release.

What supports the dangerous conditions of prisons is the fact that the union representing
Federal prison employees have filed a complaint against the BOP for deplorable conditions, and
the fact they are still transferring inmates. Just like here at CC, inmates have complained about

placing our lives at risk because they won't stop transfers, and the next thing you know COVID-

19 strikes here, just like they don't supply protective materials to staff or inmates.

IN CLOSING
Nothing had been filed in any courts involving these same facts outlined above herein. When

those here at NSDC plead guilty, we had the understanding we would receive adequate medical

care, and not receive a death sentence.

Now the fear of death is now the sentence, instead of just a few months left on a sentence. That

does something to one's psyche, as of a man who is innocent enough in regards his sentence was
not supposed to be a death sentence, yet now it is. That's what comes down to per their actions.

You know the old adage, of a picture is worth a thousand words. Well, this one portrayed by the

Plaintiffs is worth more than a thousand, it speaks volumes.

Everyday people hear live in fear for their life and question if they will get COVID-19. This is

a valid fear that brings out undue anxiety, stress, both mental and emotionally. They could have

alleviated the risk yet they refused to do so.
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 9 of 45

E. REQUEST FOR RELIEF

I believe I am entitled to the following relief:

(1) Trial by jury:

(2) Monetary damages for mental and emotional distress:

(3) That all inmates and staff are adequately tested for COVID-1 9 infection: and

(4) A liaison be assigned to immediately put those of us who qualify in Home
Confinement/Halfway House.

I understand that a false statement or answer to any question in this complaint will subject me to
penalties of perjury. I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS

OF THE UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND
CORRECT. See 28 U.S.C. § 1746 and 18 U.S.C. § 1621.

Meir New 2. Germ

Michael A. Bacon

Siz Lee

Date

Ge

Pete Polis
ue

Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 10 of 45

ADDENDUM

Attached hereto are exhibits from Plaintiffs in regards to their claims.

The following needs to be added to the body of the complaint because of the ever changing of
the landscape:
ADDED DEFENDANTS

A. Defendants John and Jane Doe 1-10 will be named when known

ADDED CLAIMS

A. They claim that they follow CDC guidelines pertaining to COVID-19 and that all detainees
are isolated for 14 days. (false claim)

B. The defendants are not investigating the incident as described above herein. See page 7 at (2)

C. Wont allow to see the optometrist so Mr. Bacon can have glasses so he can see for he has a
prescription. They claim he does not qualify for glasses after they had him stand on a line and
look at a chart on the wall. That's how they made this determination. Also they refuse to give
him his glasses in his property.

D. Section F has been quarantined because of the recent case of COVID-19. On May 14" 2020
the unit manager told us of this issue and the requirements of no staff who works in that section
cannot go into other sections once they leave that section. Yet on May 12" 2020 PM. A staff
member came out of that section and into section G1.
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 11 of 45

EXHIBIT 1

Grievances and

Correspondence of
Michael Bacon
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 12 of 45

. Office of the

Federal Public Defender

Districts of Colorado and Wyoming

Warren R. Williamson, First Assistant Virginia L. Grady, Federal Public Defender -Bean- Sanderford, Chief, als
David Weiss, Wyoming Branch Supervisor (Veronics S. Rossman, Senior Counsel

——

 

April 20, 2020

Brian Koehn, Warden

Nevada Southern Detention Center
2190 East Mesquite Avenue
Pahrump, NV 89066

Re: Michael A. Bacon, Reg. No. 05425-081

Dear Warden Koehn:

I am writing to urge you to grant my client, Michael Bacon (Reg. No. 05425-
081), immediate release to a residential reentry facility to serve the remainder of
his sentence, in light of the COVID-19 pandemic.

Mr. Bacon has completed nearly 90% of his sentence; he is set for release in
March 2021. (See attached Time Computation Report).

I am respectfully requesting your urgent attention to this request for
two reasons: ee
a nr ee a
-
1. On April 17, 2020, we learned from the Federal Public Defender’s
Office in Las Vegas (who received a report from the US Marshals) that there isat ,

least one confirmed-positive case of COVID-19 in your facility. 4

 

2. This morning, we confirmed there is a space available at a nearby
residential reentry facility: Las Vegas Community Corrections Center, 2901 Sammy
Davis Jr. Drive, Las Vegas, NV 89109, Telephone Number: (702) 953-1162; Fax:

(702) 932-2152.

Crcracd ,
TN ron Ihave ony queshions albout this claim you could call my

Ce encts at\oney \Jeranice . Unga Yert

Denver, Colorade

oe ey
Suite }OOO
~

REEK

Casper, Wyoming

Ewing T. Kerr Federal Building

Lt South Woilcorr Sereet, Room 312
Casper, WY 82601

Phone: 307-772-2781

Fan: 307-772-2788

 

   
   

Cheyenne, Wyoming
214 W. Lincolnway, Suite 31A
Cheyenne, WY 82001

Phone: 307-772-2751

Fax: 307-772-2788

www.coipd.org
os
  

ek an LAS ne

Aor aHBE os ae 2 “yr 2 RRR RRR = Na Diets Bain ER et a Le Ta Ta Bo EE. aes 2S

Case 2:20-cv-00914-JAD-VCF Doon | Filed 05/20/20 Page 13 of 45 43.03

SICK CALL REQUEST / FACE-TO-FACE ENCOUNTER

 

 

 

PART A A: (To be completed by inmate/detainee patient)
Date: Date: S/S/2e 20 Work Assignment;

Work Hours: Housing Assignment: G/—-GY
Reason for requesting Health Services appointment (BE SPECIFIC): a Arti? ws ae

 

  

How long have you had this problem? _. =e Cont MS<y TO Be SSA dest WE ab

Inmate/Detainee Name (print): <2 Peele =f PSPAY Inmate/Detainee Number: OS YZ S~ OB/

Inmate/Detainee Signature: ‘ EE CUR AY BASEN, of Birth: Lt MoS
GREE EE Bo oan

 

 

 

 

i

 

PART B: (Medical Staff Only)

Sick Call Received by: (signature) LY LEO LO Fi
Date Received: .9/Y I. “Time Received: ATBLHS—_hours

 

 

 

 

i DISPOSITION

 

PART C: (To be completed by Medical/Health Services Staff Only)
Face-to-Face (FTF) completed by QHCP: (print name)

 

Date and Time FTF Encounter completed: / I re Hours

Check Disposition: ;
[_] Emergent NSC (Immediately) [_] Urgent NSC (within 24 hours) [_] Routine NSC (within 72 hours)

wets gee pape fe] NO appointment needed (must-fill out Part D.below) ae. ae et tee ec cee mniiipnentimeceetente eye
Referral to LIP (Check yes or no): [(] YES (check below for the timeframe) [| No Referral .
C0 Medical (Dental. (Mental health

(1 Emergency (Immediately) [[] Urgent (within 24 hours). [7] Routine (within 2-14 days)

 

QHCP Signature: - - Date:

 

 

PART D: (To be completed by Medical Staff)
HEALTH SERVICES REPLY:

Aegu 0 St 1b 2haenall PMA. (2

ne

 

 

 

 

 

 

 

| QHCP Signatur 71" Wi - <2 xn) ; Date: SLaL20

White Copy: Medical Records
Pink Copy: Inmate/Detainee

. ‘ 08/08/2018
Proprietary Information — Not for Distribution — Copyrighted — Property of CoreCivic ha

* A
 

owe é . ” wet . * eet,
> - =

Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 14 of 45

Grievance No.: , 14-5B

 

| INMATE/RESIDENT GRIEVANCE |

 

 

FULL NAME: bicHAet Ar BACcoN
NUMBER: >SY¥2S5 ~-ae{ | HOUSING ASSIGNMENT: | G/ - cY

 

 

 

 

 

 

INFORMAL RESOLUTION ATTACHED (not required for an emergency grievance)? [_] YES [] NO

GRIEVANCE CATEGORY (CIRCLE ONE):
C1.) Facility Staff 8. Dental Services 15. Housing

 

 

 

 

 

 

 

 

 

2. Access to Legal Materials 9. Mental Health Services 16. Laundry
3. Denied Access to Informal Resolution/Grievance 10. Trust Account 17. Recreation
Process
4. Reprisal for Using Informal Resolution/Grievance 11. Commissary 18. Visitation
_. Process
5.4 Safety/Security 12. Food Service 19. Programs-education, work, religious, etc.
6. Sanitation 13. Mail 20. Violations of federal or state regulations,
laws, court decisions (i.e. ADA or
Constitutional rights)
7. Medical Services 14. Intake 21. Other

 

 

 

STATE GRIEVANCE: (include documentation, witnesses, date of incident, and any other information pertaining to the
grievance subject. Attach additional pages if necessary).

 

 

 

a CWecen
=r ra

 

 

Inmate/Resident’s Signature: flee, loa C, LCL eG Date Submitted: Wy fs 2m

Page 1of2 03/07

COOMA CAEN

Loa tebe ae eee
comet ‘tet

Case 2:20-cv-00914- JAD- VCF Document 1-1 Filed 05/20/20 Page 15 of 45

 

 

 

began a 5 mere

 

eg!
eR :
: ce Pome cepa tg

14-58

 

 

RESPONDING STAFF MEMBER’S REPORT: (Attach additional pages if necessary. All pages must

include the grievance number.)

 

 

 

 

 

RESPONDING STAFF MEMBER'S DECISION: Cathech additional pages if necessary. All pages must include the

 

 

 

 

 

 

 

 

 

 

a grievance number.)
Pe A ee A
= pe ~

 

 

 

 

 

 

 

 

e

Responding Staff Member's Printed Namet__2t i a, / L
Responding Statt Member’ s Signature: _ i+ £0 : spot

bee inmate/Resident's Signature (upon receipt), AZ Le

 
 
  
   

Titer iZ%-, f Pw mat PH

=

Date: (f° 2 fo Fee
_ Date: if. 27 i 1

 

 

Inmate/Resident's Signature {upon receipt)

- ERMATE: RESIDENT APPE Mt (aac additional pages it necessary.

* ww

   
 

  

 
  
 
    

Ww

number.)

 

TOR'S DECISION:

Warden/Administrator's Signature:

Page 2 of 2”

(Attach additional pages if necessary. All pages must include the grievance

~ RECEIVED |
APR 29 2020 .

All pages must include the Giovanco number. ) | :

Date: _.

 

03/07

A

ge tend Rens 2 vss omen RG whee MET

 

att ange ne ie nectniae e

Feed
 
 

ane se Athenee, fae re le OE er ofa tte SIIB re OE RE tg ~
Case 2 2: 20-cv-00914-JAD- BPN Document 1-1 Filed 05/20/20 Page16o0f45: | “a

| pie No.: J o 0 AGO PAD - (00

  

ee eae: oe Be
a ‘ ats ane eR.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14-5B
Eo INMATE/RESIDENT GRIEVANCE | |
ra FULL NAME: Moc lA BM... BRACoOD
| NUMBER: OS Y25°-s% (| HOUSING ASSIGNMENT: | Gi- oY
INFORMAL RESOLUTION ATTACHED (Not required for an emergency grievance)? [] YES [| NO
-_-GRIEVANCE CATEGORY (CIRCLE ONE): _
(l./ Facility Staff 8. Dental Services 15. Housing
2. Access to Legal Materials 9. Mental Health Services 16. Laundry
3. Denied Access to Informal Resolution/Grievance 10. Trust Account 17. Recreation
Process
4.. Reprisal for Using Informal Resolution/Grievance 11. Commissary 18. Visitation
em, Process “r ‘ ,
. 5. Safety/Security 12. Food Service 19. Programs-education, work, religious, etc.
\6/ Sanitation , 13. Mail : 20. Violations of federal or state regulations,
. laws, court decisions (i.e. ADA or
: : Constitutional rights)
7. Medical Services 14. Intake 21. Other
_ |STATE GRIEVANCE: (Include documentation, witnesses, date of incident, and any other information pertaining to the.
_ | grievance subject. Attach additional pages if necessary).

 

 

 

—
—
—

 

 

Requested Action: (Attach additional pages if necessary)

~— —. —
— “

 

Inmate/Resident’s Signature: WL, chee 7. « Di Cle) Date Submitted: Aa fel cd, Lore -

2

Page 1 of 2 . . 03/07

" FCAT A

Be
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 ne. 17 vot 45

| a octet, & oS ct Be Oh, * Je mS . :
0B) 2309 UBT el

weet ce ig csain ae of gas SSahigayennmescrtai oe ser ote

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

Grievance No.:<7 CE 14-5B

RESPONDING STAFF MEMBER? s REPORT: (asia additional pages if necessary. All pages must |
| _linclude the grievance number.) haha |
poe ee — 7 i
= i
‘
4
RESPONDING STAFF MEMBER’ $s DECISION: (Attach additional pages ifnecessary. All pages must include the
grievance number.) :
2 hr ia Pe etl pee - 4 y sina 2. a ae ane ey iad ae rit a ae 4 “Ft nee :
oo [Met gett hag sa Para Toa. Ar a AEE Oye z ia, hee :
amen ree is we * “ vee ene men eee ace a Nanna at en a ~ - “ - . 3
: — Mf
— 4
Responding Stat Member's Printed Name: \ ye re GAR Tiles A ee 3 o
ope Responding Staff Member's Signature: . iets r SAL pe _ __ Date: * fenfi yy, :
ey inmate/Resident’s Signature (upon rooting? we —— - _. Date: 4 ih d th fhe :
_ INMATE/ RESIDENT APPEAL (Attach additional pages it necessary. All pages must include the grievance number, .
4
ARDEN/ DE : (Attach additional pages if necessary. All pages must Include the grievance . - 4

number.) ne

ee Warden/Administrator’s Signature: ___ awa Sen : Date

 

” Ipmate/Resident’s Signature (upon receipt) . Dates ie ener

"Gage 2 of RECEIVED o - oo « a «0807 :
APR27 20 ee Oe - AeA mad

a
y . ne 0 TI a A a ge erm OO 9

4 Case = BRU BS SORW 1-1 Filed. 05/20/20 page 18 of 45

Grievance No.: 14-5B

 

 

| INMATE/RESIDENT GRIEVANCE |

nee Orem

 

 

 

FULLNAME: | wicact &. RAcord

 

 

 

 

 

NUMBER:  .|OS y¥z29-o@r | HOUSING ASSIGNMENT: | G-{ - op

£ 4.
INFORMAL RESOLUTION ATTACHED (Not required for an emergency grievance)? [_] YES a “NO
GRIEVANCE CATEGORY (CIRCLE ONE}: “

 

 

 

 

 

 

 

 

 

 

 

1. Facility Staff 8. Dental Services 15. Housing
2. Access to Legal Materials 9. Mental Health Services 16. Laundry
3. Denied Access to Informal Resolution/Grievance 10. Trust Account 17. Recreation
Process
4. Reprisal for Using Informal Resolution/Grievance 11. Commissary 18. Visitation
Process
5. Safety/Sécurity 12. Food Service 19. Programs-education, work, religious, etc.
6. Sanitation 13. Mail 20. Violations of federal or state regulations,
laws, court decisions (i.e. ADA or
Constitutional rights)
7. Medical Services 14. Intake 21. Other

 

STATE GRIEVANCE: (include documentation, witnesses, date of incident, and any other information pertaining to the
grievance subject. Attach additional pages if necessary).

 

 

 

 

 

_
—

 

Inmate/Resident’s Signature: MM 2 fae Date Submitted: Achat (2 2r2w

Page 1 of 2 - 03/07

HEA LAA
ereeneegge ne: mete

pn een emer meee te = Mews Me
: oe A nearer ge mE ge sem a : : : HS goatee eR ig

- linclude the grievance number.

RE SME EE Ro

Bay Per eww LT :

sete RHINOCEROS MBE ES HO o

ne MC AS es tn ims <a cmre

  

Case eee Document 1-1 Filed 05/20/20 Page 19 of 45

 

 

ete ty AER Wc APRON EAE cannes 5 AOE, ~ . gee . ” oy sere

 

Grievance No.:

20302202" Wwe oe - ao ns ce cS 14-58

RESPONDING STAFF MEMBER’S REPORT: (atach additional pages if necessary. All pages must

a

 

Anas ! wee A ~ me APIs : - a

 

RESPONDING STAFF MEMBER? ‘Ss DECISION: (attach additional pages if necessary. All pages n must inciude the
“ grievance number.) : .

 

 

 

~ Responding Staff Member's Printed Name:_
Responding Staff Member's Signature: fe —_ Date: ay, pas Cd

. Inmate/Resident’s Signature (upon receipt):

|WARDEN/ADMINISTRATOR'S DECISION: “(attach additional pages if necessary. All pages must include the grievance
number.) , , :

2 : : Warden/Administrator’s

 

Léa;

“fitie: tn forage

  
 
 

Date: he 3: ter

 

‘DNMATE! RESIDENT APPEAL (uae additional pages if necessary. All | pages must Include the ¢ grievance number.) | : |

fii

 

 

 

 

 

 

oe Inmate/Resident's Signature (upon receipt) _V/: ae ee ene Dates

: Page 2 of2 a ae “RECEIVED ae  ggi07

“ape oe 2m a

|

réatbcont a abtncadn he ads edhe al

pet

Ree oh

RR LE aR deme eS waged ae ial Oe

wets *
sb eet le ake seta 0 8
Tings etter et we
cae

RR IRE ga NN ig, oF LE gett gel apt a I pe cet ape SE ea ie WE Tee i

# x Case 22004-00814 JAB AGL Pocument 1-1 Filed 05/20/20 Page 20 of 45

ih oe

rae a.
4 SariéVance NoZ)[SLO27DL . 14-5B

[- INMATE/RESIDENT GRIEVANCE __ | |

 

 

FULLNAME: | MictiAe7 A. BAcon)
NUMBER: OS¢z¢-ce,_ |HOUSING ASSIGNMENT: | G/ ~ oy
oh é

 

 

 

 

 

 

 

INFORMAL RESOLUTION ATTACHED (Not reduired for an emergency grievance)? [_] YES L] NO
GRIEVANCE CATEGORY (CIRCLE ONE): ,

 

 

 

 

 

 

 

 

 

 

 

 

1. Facility Staff 8. Dental Services 15. Housing
2. Access to Legal Materials 9. Mental Health Services 16. Laundry
3. Denied Access to Informal Resolution/Grievance 10. Trust Account 17. Recreation
Process *
4. Reprisal for Using Informal Resolution/Grievance 11. Commissary 18. Visitation
Process .
5. Safety/Security i 12. Food Service 19. Programs-education, work, religious, etc.
6. Sanitation 13. Mail 20. Violations of federal or state regulations,
laws, court decisions (i.e. ADA or
Constitutional rights)
7. Medical Services 14. Intake . 21. Other

 

STATE GRIEVANCE: (include documentation, witnesses, date of incident, and any other information pertaining to the
grievance subject. Attach additional pages if necessary).

 

 

 

a

 

 

Requested Action: (Attach additional pages if necessary)

—

   

Inmate/Resident’s Signature: : Date Submitted: SS¢ Of; a>
: & ,

Page 1 of 2 03/07

> - {AAA

24
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 21 of 45

 

RESCUER RMS SEY ONG IR EEE ARM conte Tigra GABAA ga I gt AN Peal se i, cL ey at , 7 SR RM

tar

PPO RN TE HR: Set

 

 

RESPONDING STAFF MEMBER’ S REPORT: “Tatiach additional pages if necessary. All pages must

 

 

 

include the -Srievance number. ) ce 4

 

Tie sa

 

‘ RESPONDING STAFF MEMBER’S DECISION: (attach adaitiona pages if necessary. All pages must include the

 

 

 

_|number.)

grievance number. )

 

©

 

 

 

Responding Staff Member’ $ , Printed Name;, : a fbi 4 wee Title: { ise
wey ® Hh tee <8 he mrt a
Responding Staft Member’ s Signature: so ue i Date:__? i : wd 3
. Inmate/Resident’s Signature (upon recent") eet Date: 2 oF wt fer
: ah ws i ee

 

_ [INMATE RESIDENT APPEAL aa additional pages if { necessary. Ali pages must include the grievance number.) .

 

 

WARDEN/ADMINISTRATOR'S DECISION: (attach additional pages ifnecessary. All pages mist include the grievance

 

 

 

-. Warden/Administrator's Signature:

._.. Inmate/Resident’s Signature (upon receipt)

 

page 20f2 ek RECEIVED © gor -
ppt

dan Wind nel eet Daas ecBoe F css

omic len tie te Ede
vere TT ea ae ee gg ~ oy _ SSN Ee NI PERE ME OTK AS et, FF = 5 TE ENE fae

eT WE ag ee ae wm ao oy SL yer

-€ase 2:20-cv-00914- JAD- VEF Document 1-1 - Filed 05/20/20 Page 22 of 45

Grievance No.: Ho HApb-220} 0? 1@ 14-5B "

| = INMATE/RESIDENT GRIEVANCE |

x

 

 

 

FULLNAME: [ye taAa A Aca) |
NUMBER: osyis0%/ |HOUSING ASSIGNMENT: | (2 ( -oY

 

 

 

 

 

 

INFORMAL RESOLUTION ATTACHED (Not required for an emergency grievance)? [_] YES L] NO
GRIEVANCE CATEGORY (CIRCLE ONE):

 

 

 

 

 

 

 

1. Facility Staff 8. Dental Services 15. Housing
2. Access to Legal Materials 9. Mental Health Services 16. Laundry
3. Denied Access to Informal Resolution/Grievance 10. Trust Account 17. Recreation
Process :
4. Reprisal for Using Informal Resolution/Grievance 11. Commissary 18. Visitation
Process :
2. Safety/Security 12. Food Service 19. Programs-education, work, religious, etc.
6. Sanitation 13. Mail 20. Violations of federal or state regulations,
: laws, court decisions (i.e. ADA or
, Constitutional rights)
7. Medical Services . 14. Intake 21. Other

 

 

 

 

 

 

STATE GRIEVANCE: (include documentation, witnesses, date of incident, and any other information pertaining to the
grievance subject. Attach additional pages if necessary).

 

 

 

 

 

|Requested Action: (Attach additional pages if necessary)

 

Neve . _
Inmate/Resident’s signature: £7, 4 Lhe C2. &. Alen Date Submitted: AA eal tJ iseo
/ vee - uA . f :

Page 1 of 2 _ 03/07

RE
 

 

Grievance No.:_* AC ofl ¢

Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 23 of 45

 

 

 

ete ve re cet ee a
OD 2 362 002 We ES he ass

 

RESPONDING STAFF MEMBER'S REPORT: (Attach additional pages if necessary. All pages must

 

 

- include the e grievance number.)

 

 

 

RESPONDING STAFF MEMBER'S S DECISION: (Attach additional pages if necessary. All pages must include the

grievance: number, )

 

 

  

2 A gS ORNS

B
2

:
é.

ee ane, manne stein ance rman meena temnrmmanrr™! “ARES A xe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The: ony oy
- Responding Stat Member’ 's Printed Name ch Ly } . ene eee Title: ta. tf f= <— wmat
: = _ . z 2
Responding : Staff Member’ $ Signature: bt “ EE _Dates tf - “oF “ Pe

 

: Inmate/Resident’s Signature (upon receipt): e zt Ee : . a Date: As. 3 7 ae

(INMATE! RESIDENT APPEAL (Attach additional pages it necessary. All pages must include the gevance number.) i

 

WS

 

    
  
 

‘TOR'S DECISION: (Attach additional pages if necessary. All pages must include the grievance

    

/ARDEN/
.

  

wees

vy Bh ween ta

Warden/Administrator’s Signature: _ f:

Inmate/Resident's Signature (upon Date:

a Page 2 of 2 - | / ae ane a 2 RECEIVED . a aor
. Oia ss BS, APR 29 Mi (OTA GUA -

 

Re

ne Parciiveeat ase
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 24 of 45

Detainee grievance response to 2020-2302-00276 ~
Detainee Bacon 05425081
Investigation: Detainee is upset that transports are happening from other facilities to NSDC

Response: As explained in the detainee information meeting you attended, all detainees arriving from
other facilities with the exception of new books, must have been at that facility for a minimum of 14
days prior to being transported to a new facility. Once they are selected for transport, they are
medically screened and temperature checked before being transported. Their temperature is checked
at each stage of transport with a final check upon arrival at NSDC. They are medically screened and
temperature checked in intake and if someone happens arrive with a temperature of 100.5 (CDC
guidelines) they are immediately housed in medical for observation for 14 days.

As an extra preventive measure, all future detainees, transfers and new books, transported to NSDC will
be assigned to an isolation unit for 14 days prior to being released into general population.

2 fh
7 ce

Staff signature . Detainee Signature

 
Seg cade a Oe . OMe A i I gE TT we wane Bae ne RS TARR TG Bee oe

of Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 25 of 45

Grievance No. 2020 LAO a (0O2b /~ 14-5B

7 INMATE/RESIDENT GRIEVANCE |

 

 

 

 

FULLNAME:  lucelasr A Rar 2 nw)

 

 

 

 

 

 

 

 

 

 

 

 

NUMBER: ASG) 5. yey HOUSING ASSIGNMENT: Grif - of
 * ¥
INFORMAL RESOLUTION ATTACHED (Not required for an emergency grievance)? [_] YES [] NO /
GRIEVANCE CATEGORY (CIRCLE ONE): -
1. 1. \Faci ility Statf 8. Dental Services 15. Housing ee
‘+27 Access to Legal Materials 9. Mental Health Services 16. Laundry a
3. Denied Access to Informal Resolution/Grievance 10. Trust Account 17. Recreation
Process oa
4. Reprisal for Using Informal Resolution/Grievance 11. Commissary . 18. Visitation
Process
5-\ Safety/Security 12. Food Service 19. Programs-education, work, religious, etc.
\6/ Sanitation . _ | 13. Mail 20. Violations of federal or state regulations,
° . laws, court decisions (i.e. ADA or
Constitutional rights) _
7. Medical Services 14, Intake 21. Other

 

 

 

 

 

 

 

STATE GRIEVANCE: (Include documentation, witnesses, date of incident, and } any other information pertaining to the
grievance subject. Attach additional pages if necessary).

 

 

 

 

 

|Requested Action: (Attach additional pages if necessary)

 

~ —

 

Inmate/Resident’s Signature: Mz brook? Ze. ba Cer, Date Submitted: SIS Bw eso
eee : fis

siete

Page 1 of 2 03/07

' | an Be LANA A
 

Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 2 26 of a5

Poe aad = me eR a : ee 7 ee *

 

 

: RESPONDING STAFF MEMBER'S REPORT: “TAttach additional pages if necessary. All pages must

 

include the grievance number.)

 

 

 

 

RESPONDING STAFF MEMBER’S DECISION: F (Attach additional pages it necessary. All pages must include the

 

 

grievance number. yi

 

{

 

 

 

 

: Responding Staff Member's Printed Name: . _t 2k he ee ee tite: ‘Use hj fan Sh +e
Responding Staff Member's Signature: wo fee Sof _ Date: Lf: 23: Ze Jo
. Inmate/Resident’s Signature (upon receipt): AD fo oe ~ ce =o _ Date: BS Fir ox

| INMATE? RESIDENT ‘APPEAL ( (Aavech additional pages if necessary. All pages must include the grievance number.) |

<<“

 

 

WARDENADMINISTRATOR'S DECISION: (Attach additional pages if necessary. All pages must include the grievance

 

 

 

Inmate/Resident’s Signature (upon rec

| _ Page 2 of 2 | aes RECEIVED - ggio7

number.) |

Warden/Administrator’s Signature:

 

 

= §PR29 20200 CE

 

=
pmeambe oes

emcee
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 27 of 45

Detainee grievance response to 2020-2302-00261
Detainee Bacon 05425081

Investigation: Detainee is upset that staff are not wearing PPE and that new detainees allowed in the
facility.

Response: Staff have the proper PPE available to them as needed. As an additional preventive measure,
staff and detainees have been issued cloth masks. All detainees arriving from other facilities must have
been at that facility for a minimum of 14 days prior to being transported to a new facility. Once they are
selected for transport, they are medically screened and temperature checked before being transported.
Their temperature is checked at each stage of transport with a final check upon arrival at NSDC. They
are medically screened and temperature checked in intake and if someone happens arrive with a
temperature of 100.5 (CDC guidelines) they are immediately housed in medical for observation for 14
days.

As an extra preventive measure, all future detainees, transfers and new books, transported to NSDC will
be assigned to an isolation unit for 14 days prior to being released into general population.

Mache

Staff signature Detainee Signature

 
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 28 of 45

EXHIBIT 2

Grievances and
Correspondence of
Pete Polis
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 29 of 45

Kopera, Jonathan

From: ~Al! POLIS, ~4IPETER ALBERT <5666422@cca.inmate-e
Sent: Monday, April 27, 2020 3:27 PM
Subject: ***Request to Staff*** POLIS, PETER ,Offender# 5666422, G1 - G1

  
  

*** This is an EXTERNAL email. Please exercise caution. DO NOT open attachments or click links from unknown senders
or unexpected email. ***

To: PRINT OUT
Offender Work Assignment: ORDERLY 3

*** ATTENTION***

Please cut and paste the message indicator below into the subject line; only this indicator can be in the subject line.

68decbe4-6ea2-431b-9741-fcb657098a55
Your response must come from the departmental mail box. Responses from personal mailboxes WILL NOT be delivered

to the offender. ) AO eh) for 0, cI be

*+O fender Message Below**—

 

----\Wardens and Chiefs on 4/13/2020 2:03 PM wrote:

>

 

 

f , We don't have any information on your concern. The courts decide who stays and goes and the facility just moves
“\? people as directed. .
*** Offender Message Below*** mm ante

Warden,

7 | recently heard that the BOP is reviewing 5000 inmates for early home confinement. It depends on certain criteria that i

=>, happen to fall into. My attorney told me to talk to my Warden, so my question is are you the liaison between me and
the BOP or are you going to get us a representative to speak on our behalf? | look forward to hearing from you sir.

1

as

ode

 

 
Ae

Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 30 of 45

Kopera, Jonathan

From: ~A!L POLIS, ~AIPETER ALBERT <5666422@cca.inmate-email.com>
Sent: Monday, May 11, 2020 8:05 AM
Subject: ***Request to Staff*** POLIS, PETER ,Offender# 5666422, G1 - G1

*** This is an EXTERNAL email. Please exercise caution. DO NOT open attachments or click links from unknown senders
or unexpected email. ***

To: Please Print
Offender Work Assignment: Orderly

*** ATTENTION***

Please cut and paste the message indicator below into the subject line; only this indicator can be in the subject line.
586a83a9-6ed1-4313-a187-8a9cb4442c2c

Your response must come from the departmental mail box. Responses from personal mailboxes WILL NOT be delivered
to the offender. ,

*** Offender Message Below***
US maeshac

eciate it
----USMS Jefferson on§/11/2020 9:55 AM wrote:

 
   
 

The answer to your first question is no.

Yes, everyone may be stuck here for a while, due to the pandemic and no BOP doesn't have anything in place for people

AS like yourself.

iN
|

-----Original Message-----

From: ~A! POLIS, “AIPETER ALBERT [mailto:5666422 @cca.inmate-email.com]
Sent: Friday, May 8, 2020 5:47 PM

Subject: ***Request to Staff*** POLIS, PETER ,Offender# 5666422, G1- G1

To: CARES act
Offender Work Assignment: Orderly

Mr. Jefferson,

With the CARES act in effect are you now able to help facilitate me with the process for early home confinement / half-
way house (RRC)?

Also we were told today that we could be "stuck" here for 5-6 months (depending on how COVID-19 progresses) do you
if the BOP will have something in place for inmates like me that are supposed to enroll in RDAP and can't now?
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 31 of 45
Please cut and paste the message indicator below into the subject line; only this indicator can be in the subject line.
8a49efSd-cc16-42f7-b733-8241402cf741

Your response must come from the departmental mail box. Responses from personal mailboxes WILL NOT be delivered
to the offender.

*** Offender Message Below***

This one as well. Thank you
--—--POLIS, PETER ALBERT on 4/24/2020 3:04 PM wrote:

| just got off the phone with my attorney and she said that the Warden on site "Must" address each request with an
approval or denial. Now obviously it will be a denial but a denial is exactly what is required in order to file a motion
before the presiding judge. A motion cannot be filed until that is first done.... Could you please pass this along to
Warden Koehn

thankVou _ US Matsh aC
~--- USMS Jefferson on!4/24/2020 1:59 PM wrote:

>
Unfortunately, the only ones that can release you, under the conditions, that you have expressed below are either (1)

be The court/judge that presided over your case or (2) The BOP, after conferring with the court/judge--Absolutely no one

else, to include the Warden, U.S. Marshals Service anywhere, etc., has the authority to release anyone to home
confinement, etc.

 

--—-Original Message----- a

From: ~“! POLIS, ~*!PETER ALBERT [mailto:5666422@cca.inmate-email.com]

iN Sent: Friday, April 24, 2020 7:53 AM

 

\
:

Subject: ***Request to Staff*** POLIS, PETER ,Offender# 5666422, G1-G1

To: US Marshals
Offender Work Assignment: Orderly

Mr. Jefferson,

oe 4

| understand you have probably been bombarded with all kinds of questions about the early home confinement
situation. | don't want to burden you with questions you cant answer, but i wanted to ask if it was possible if you could
contact the Marshals officer who was involved with my case until i was transferred out of the area. According to the
criteria i would qualify for early home confinement but i would have to talk to the Marshals since im not in BOP custody.

The contact info is as follow... Thank you either way. | just want to know the next step.
God Bless and stay safe

US Marshals

825 Jadwin Ave
Richland, WA 99352
509-946-9423
Name: Isaac
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 32 of 45

Kopera, Jonathan

From: ~AlPOLIS, ~AIPETER ALBERT <5666422@cca.inmate-email.com>
Sent: Monday, May 11, 2020 8:05 AM
Subject: Fwd: RE: ***Request to Staff*** POLIS, PETER ,Offender# 5666422, G1 - G1

*** This is an EXTERNAL email. Please exercise caution. DO NOT open attachments or click links from unknown senders
or unexpected email. ***

Please Print. Thank you
Pete
ao Unit Staff F2 F4 G1 G2 G3 G4 on 5/11/2020 9:59 AM wrote:

>
Aiwe cannot do any of this as we are not a BOP facility. U/M S. Kutz

 
 

----- Original Message-----

From: ~4! POLIS, ~4!PETER ALBERT <5666422 @cca.inmate-email.com>
Sent: Friday, May 08, 2020 7:41 PM

Subject: ***Request to Staff*** POLIS, PETER ,Offender# 5666422, G1-G1

+** This is an EXTERNAL email. Please exercise caution. DO NOT open attachments or click links from unknown senders
or unexpected email. ***

ack (CAS man Ago

Assignment: Orderly

Mr.. Kutz,

Being my unit manager (case manager) are you able to assist me in starting the process of early home confinement /
half-way house per the CARES act? | was told to ask you as well as Warden Koehn about starting the procedure. Also i
was told today that | could possibly be stuck here for another 5 months before | get transferred. Can you confirm that?

Thank you
Pete

(i) This e-mail and any files transmitted with it are confidential and intended solely for the use of the intended
recipient(s). If you have received this e-mail in error, please notify the sender immediately and delete this e-mail and any
associated files from your system. (ii) Views or opinions presented in this e-mail are solely those of the author and do
not necessarily represent those of CoreCivic. (iii) The recipient should check this e-mail and any attachments for the
presence of viruses. The company accepts no liability for errors or omissions caused by e-mail transmission or any
damage caused by any virus transmitted by or with this e-mail. This email has been scanned for content and viruses by
the Barracuda Email Security System.
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 33 of 45

Kopera, Jonathan

From: ~A! POLIS, ~A!PETER ALBERT <5666422@cca.inmate-e
Sent: Saturday, May 09, 2020 12:49 PM
Subject: **Request to Staff*** POLIS, PETER ,Offender# 566

 

*** This is an EXTERNAL email. Please exercise caution. DO NOT open attachments or click links from unknown senders
or unexpected email. ***

To: Please Print
Offender Work Assignment: Orderly

*** ATTENTION***

Please cut and paste the message indicator below into the subject line; only this indicator can be in the subject line.
f41b561b-Obbe-4cde-bc2d-71fd2f00b33d .

Your response must come from the departmental mail box. Responses from personal mailboxes WILL NOT be delivered
to the offender. ,

*** Offender Message Below***

Could you please print this for me on one page?

Thank you,
Pete
aeons POLIS, PETER ALBERT on 4/24/2020 3:04 PM wrote:

| just got off the phone with my attorney and she said that the Warden on site "Must" address each request with an
approval or denial. Now obviously it will be a denial but a denial is exactly what is required in order to file a motion
before the presiding judge. A motion cannot be filed until that is first done.... Could you please pass this along to
Warden Koehn

Thank you
-----USMS Jefferson on 4/24/2020 1:59 PM wrote:

>

Unfortunately, the only ones that can release you, under the conditions, that you have expressed below are either (1)
The court/judge that presided over your case or (2) The BOP, after conferring with the court/judge--Absolutely no one
else, to include the Warden, U.S. Marshals Service anywhere, etc., has the authority to release anyone to home
confinement, etc.

From: “4! POLIS, ~AIPETER ALBERT [mailto:5666422 @cca.inmate-email.com]
Sent: Friday, April 24, 2020 7:53 AM
Subject: ***Request to Staff*** POLIS, PETER ,Offender# 5666422, G1-G1

To: US Marshals

(Dd US over —)
Cae 2:20-cv-00914-JAD-VCF "AOS 7 Filed 05/20/20 Page 34 of 45

Grievance No.: ZEBDO -o: 22-0 . 14-5B

[=e INMATE/RESIDENT GRIEVANCE ee]

 

 

 

FULLNAME: | ?tce 4lis |
NUMBER: 20979-0985 [HOUSING ASSIGNMENT: | Gl- </92

 

 

 

 

 

 

 

INFORMAL RESOLUTION ATTACHED (Not required for an emergency arievance)? [_] YES Lj NO

GRIEVANCE CATEGORY (CIRCLE ON
1. . 15.

2. Access to . 16.
3. to. . 17. Recreation

Process

11. 18.

12.
13. 7 20. or state
: court decisions (i.e. ADA or
Constitutional
14. 21.

 

 

~ [STATE GRIEVANCE: (Include’ ‘documentation, witnesses, date of incident, and any other information. Pertaining: to the
grievance subject. Attach additional pages ‘if necessary). ’ s . wm ca oe

 

 

 

¢

 

 

|Requested Action: (Attach-additional. pages if necessary)

    
 
    

4

f
2 ~
Inmate/Resident’s Date Submitted: _~-? 29

 
 

03/07

ETRE

Page 1 of 2 -
Case 2:20-cv-00914-JAD- VCF Document: 1 1. Filed 05/20/20 Page 35 of 45

Grievance No. Hao. 3200 Dol gr 7 : 1458

REPORT: (Attach additional pages if necessary. All pages must:

 

include the grie\ number.) -*.

 

 

 

RESPONDING STAFF MEMBER'S DECISION: F (attach 2 additional Pages if necessary. ANE pages m must include the” .

grievancer number.) ,

 

 

   

 

 

 

 

‘ Responding Staff Member’s Printed Name: jn $ E TH Title:_ Un. f fees f -~ f
Responding Staff Member's Signature: _1” i -/7 LOS xoN Date:
. of * f pene . “a
Inmate/Resident’s Signature (upon receipt): +~ x 4 Le fp pate: 2- ?/- FOAy
¢ xu —"

 

 

[INMATE/RESIDENT APPEAL (attach additional pages it necessary. All pages must include the grievance number). -| ~

 

 

WARDEN/ADMINISTRATOR'S DECISION: (Attach additional al naga neces: Ate pages n must include the ari nce.

number. )e

 

 

 

     

 

 

 

 

Warden/Administrator’s Signature: Date:
inmate/Resident’s Signature (upon receipt) Date:
Page 2 of 2 03/07

UAUTCACA EAN RUGEAT  O
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 36 of 45

Grievance 2020-2302-00187 response
Detainee Polis, Peter 20979085

We understand your concerns. We are currently following the Coronavirus Prevention plan issued by
Core Civic to limit exposure to this virus and prepare for a response if needed. We have increased the
sanitation schedules in the units as well as in all the areas of the facility. All incoming detainees are
medically screened and temperature checked prior to being released to the unit. Please attend the daily
town halls in your unit to receive the latest information the preventive measures being taken at our
facility.

We ask that all staff and those in our care use the basic disease prevention measures as these are our
best defense; Regularly wash our hands with soap and water for at least 20 seconds, cough or sneeze
into our sleeve or a tissue, and avoid touching eyes, nose and mouth.

In regards to your request to US Marshalls to be released immediately, that is not grievable as Per

Grievance policy 14-100 page 3 part F2c (attached) "USMS standards, decisions or matters shall be
grieved in accordance with the regulations of the USMS"

vle s&— a

Staff Signature Detainee Signature

Peter Us
20919 ~ 085
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 37 of 45

Detainee grievance response to 2020-2302-00265
Detainee Polis 20979085
Investigation: Detainee is upset that new detainees allowed in the facility

Response: All detainees arriving from other facilities must have been at that facility for a minimum if 14
days prior to being transported to a new facility. Once they are select for transport, they are medically
screened and temperature checked before being transported. Their temperature is checked at each
stage of transport with a final check upon arrival at NSDC. They are medically screened and
temperature checked in intake and if someone happens arrive with a temperature of 100.5 (CDC
guidelines) they are immediately housed in medical for observation for 14 days.

As an extra precaution all future detainees, transfers and new books, transported to NSDC will be
assigned to an isolation unit for 14 days prior to being released into general population.

Kola

Staff signature Detainee Signature

 
. By ‘Case 2:20-cv-YQ914-JAD-VCF pp ene ee. Page 38 of 45

arievance poo EEG Twib- V) D * 14-5B

| m Was sMMTERESEN on GRIEVANCE

FULL NAME: Dae (a Plas

NUMBER: 1949998 - O85 | HOUSING ASSIGNMENT: | @] - “USB

 

 

 

 

 

 

 

 

 

INFORMAL RESOLUTION ATTACHED (Not required for an emergency grievance)? - [_] YES [1 NO

GRIEVANCE CATEGORY (CIRCLE
1. 8. 15.
ul 2. to . 9. Services 16.
3. Access to 10. Trust Account . 17. Recreation
Process .
4. Using 11. . 18.

13. . / 20. or state
. court decisions (i.e. ADA or
Constitutional
Services 14. 21.

 

 

STATE GRIEVANCE: (include documentation, witnesses,.¢ date of, incident, and any other information Pertaining to the.
grievance’ subject. ‘Attach: additional pages if necessary).

 

 

 

 

 

|Requested Action: (Attach.additional pages if necessary). 06)

 

  
    

Date Submitted: tf ! 0 ae

03/07

-

Inmate/Resident’s ‘

   

Page 1 of 2
Case 2:20-cv- 00914- JAD-VCE_ .D ugnent 1-1. Filed 05/20/20 Page 39 of 45 °*

Giievance No.: LO00-F pe 2073- OO a | | ase

RESPONDING STAFF MEMBER’S REPORT: (Attach a additional ‘Pages: if necessary. All: ‘Pages must
include the grievance number. yo.

 

 

 

 

n il, det

af ae t a
mete Ul US) Cad OF Ree cu Hg SdGD

i Cc B a a }
HALA A tty TE Amite amare, ATC Hr

nN ie] i
Day SOT Sa _ EPSP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESPONDING STAFF MEMBER'S DECISION: (Attach additional pages if necessary. All pages must include ‘the

grievance. umber.)

 

 

 

~

 

 

 

 

- Responding Staff Member’s Printed Name:__< Ke / CA Title: Ur. f ferr weal
Responding Staff Member’s Signature: __-/? GHEE Zz Date: uf: Q 3. fo re)
Inmate/Resident’s Signature (upon receipt): ¥~_- LZ —— Date:

(Co f “

 

IINMATE/ RESIDENT APPEAL (Attach — pages if necessary. All pages must ist include the grievance number.) |

 

me

WARDEN/ADMINISTRATOR'S DECISION: (Attach additional pages if i necessary. All pages must include the grievance ~

number.)

 

 

 

 

 

 

 

Warden/Administrator’s Signature: Date:
inmate/Resident’s Signature (upon receipt) Date: ~
Page 2 of 2 03/07

HONOUR TLC CREA
ee

_,Case 2:20- “oyo0914- -JAD-VCF oR Filed 05/20/20 Page 40 of 45.

Li No.: eT 207 0: t Zr-H 14-5B

 

 

 

 

[oes INMATE/RESIDENT GRIEVANCE: |<... f |
FULLNAME: |\?te@ bls.
NUMBER: 409)4-O8S | HOUSING ASSIGNMENT: | @-¢6-G

 

 

 

 

 

 

INFORMAL RESOLUTION ATTACHED (Not required for an emergency grievance)? [_] YES [] NO

GRIEVANCE CATEGORY (CIRCLE

1. 8. 15.

2. Access to Materials 9. 16.

3. Access to 10. Trust Account 17.
Process

4. for 11. ; 18.

Process

   

12. . 19.

13. 20. federal or

jaws, court decisions (i.e. ADA
Constitutional

14. oat 21.

 

STATE GRIEVANCE: (Include documentation, witnesses, date of incident, and any other information ‘Pertaining to > the
grievance subject. Attach additiona! pages if necessary). ”

 

 

 

 

 

|Requested Action: (Attach additional pages if necessary)

7

Inmate/Resident’s Date Submitted: Y ~ / G “£0

 

Page 1 of 2 - 03/07

IUCR AL
P _Gase 2:20-cv-00914-JAD-VCF 7) ee FQ iN" 05/20/20 Page 41 of 45
cores No.: 5 AE? Hoe Or LD 14-5B

[Ee RES TINMATE/RESIDENT GRIEVANCE

 

 

FULL NAME: lex tals - _.
NUMBER: 90979- 08S HOUSING ASSIGNMENT: Sl- GBB

 

 

 

 

 

 

 

INFORMAL RESOLUTION ATTACHED (Not required for an emergency grievance)? Ll YES [] NO

RIEVANCE CATEGORY (CIRCLE
. 8. 15.

to 9. 16.
Access to 10. Trust Account 17.

Process
for 11. 18.

. Process
12. 19.
13. 20. or state
~ laws, court decisions (i.e. ADA or

Constitutional
14. 21.

 

 

: - STATE. GRIEVANCE: ‘(include documentation, witnesses, date of incident, and, i any other information pertaining to. ‘the :
" griévance subject. “Attach additional pages if necessary). : : : Se os . cee

 

 

 

 

©

av

 

 

[Requested Action: (Attach additional pages if necessary) -

 

inmate/Resident’s Signature: Date Submitted: a -
fo a eg
Pageiof2 - / a . 03/07
g (oe .

(ANAC LG) NA
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 42 of 45

Detainee grievance response to 2020-2302-00272
Detainee Polis 20979085

Investigation: Detainee is upset that new detainees arrived from other facilities on 4-14-2020 from
other facilities that he referred to as "hot zone' areas.

Response: During the detainee meeting all detainees and staff in attendance were told, with the
exception of new books, all detainees arriving from other facilities must have been at that facility for a
minimum if 14 days prior to being transported to a new facility. Once they are select for transport, they
are medically screened and temperature checked before being transported. Their temperature is
checked at each stage of transport with a final check upon arrival at NSDC. They are medically screened
and temperature checked in intake and if someone happens arrive with a temperature of 100.5 (CDC
guidelines) they are immediately housed in medical for observation for 14 days.

As an extra precaution all future detainees, transfers and new books, transported to NSDC will be
assigned to an isolation unit for 14 days prior to being released into general population.

Lf BE

Staff signature Detainee Signature

 
Case 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 43 of 45

Grievance No.: 2 C)} 14-5B

 

 

| INMATE/RESIDENT GRIEVANCE |

 

FULLNAME: | tunymetes in Cl’ uack
NUMBER: HOUSING ASSIGNMENT:

 

 

 

 

 

 

 

INFORMAL RESOLUTION ATTACHED (Not required for an emergencvarievance)? [_] YES L] NO :
GRIEVANCE CATEGORY (CIRCLE

   

: 8. 15.

. Access to 9. Health Services 16.

. 10. Trust wT,
Process

. 11. 18.
Process

12. 1

13. or state
court decisions (i.e. ADA or
Consiitutional
14. 21.

 

STATE GRIEVANCE: (Include documentation, witnesses, date of incident, and any other information pertaining to the
grievance subject. Attach additional pages if necessary).

 

 

 

 

 

 

. |Requested Action: (Attach additional pages if necessary)

 

oO
U

 

(4

Inmate/Resident’s Signature: PC Date Submitted: ___—

Page 1 of 2 03/07

(ADEA ERNE AAC AN
fase 2:20-cv-00914-JAD-VCF Document 1-1 Filed 05/20/20 Page 44 of 45 3- 195

[Goeve nce ~ 20

Name

ose ri,

Cole Hf

“ALpoun

70

hed

   

- - RIGS
‘al inc “inne DAES 249
2,

af f F Gone “y/- .
AC, LE SGAD TIVES

Hoda oy Se Nosy 34

“Davsoie’ IB 2S Ly

— “
MERE, 95 L8FOCE
fh > ise520e4
20479- C8S
al

Sema poe MS}

Feber é

wer wo & a “ : = me a
SPORE NG ~; *
/ / ? > eis in
_ Heit os SAILS of
}
g = .
PWNECS o£ Sie AL ld ¢
. . , ‘
aa '
bl oD AS re ‘ i a eogqNT- as
’ ie 1,42
[\ichanl Naicou SX BS OFS
~~ vi
[ - a ot
heim teyolthc weOas A
WER SNE AKU EV KS OS Eee
‘ —* _ _ _
; PERG Be a Foon FAG
Vik, MEER Bat sy
a) f wt wit Te ae 2

ve ore

  

Sons 0 FE

RS C DRC Wat ay out UW
Din AQ MA oftadc ane Lous ye
lathes, Sano T SSi § See iL 2
ye 2) LELES UE CosS
fan LT, 55 FAVE g

Wer Ten Gr Gree

I4-5B
mane - - idee xt

Gill 2 A Sp ilil F. Os 298 FE

AL ENEA CARKAY 24 Qosbizr-ce:

Vosé Coyt ers
bay ¢ Fi 2 [Az

“Hu a -

f
men Lit HER BAGE Fryad- C45
" ae UN Le ch &
In. VS Baar SAO TIW ITS

Teva |: Taki see vied £

    
   

 

ye py yy AY (S50 -~
| per ENC
i Caso 6 Delgnde Mees £E9SCu:

 

bsaPto Conisetoie SELFFOTS
vinal . mag.
Mand VT DSO arte 2 FAS GALS
. at
. a . -
Alene Gare 5S Fe948
4 & : 37d
a ke fi je we
poset, Cer. 9-394 OF
a . i “
a {~ A 7 , Ly
“ SiddG /ETIZ ND ST}
ag .! KE s
‘ “7 \ EL ives cS ACE
é ae a 7 ’ / low a
=

 

8

 

 

 

 

 

"Case 2:20-cv-00914-JAD-VCF. Cogent P41 Filed aia a 13-80 as

 

 

PART A: (To be completed by inmate/detajt nee patient) oS ,

Date: =: 5 - Work Assighmént:_ Oe CCA a

Work Hours: _/ 7: mn ~~ Housing Assignment: GH- 49s :

Reason for reqifesting HealthS ices appointment (BE SPECIFIC): ran amMluvoe fon
Nal€-nry! Nouse LEC) ond aeed writen statehent thet rc,
Wave: eda tested: Oe Comndl- 1. and Vnat Tm cleared _!

How long have yourttad this problem? ta USt Qeed 4, Oe tested

Inmate/Détainee Name ( (print);. + <ter tas we Inmate/Detainee Number: 207 74 -09'S

Inmate/Detainee Signature: Dewy ee Date of Birth: Il- 21-70

 

 

 

 

 

 

 

 

oo -pispositienn!

 

+L Emergent NSE titthediaiehy 75 Urgent.NSC (within 24 eos) ~fBroute NSC (within 72 hours)

et No appointment needed {must t fill out Part D below) _
“Referral to LIP. {Check yes orno): [] YES (chéck below for the timeframe) (| No Referral

| QHCP signature VU [ ap a~hi/ _~ Date:

PART C: (To be coinpleted b by Medical/Health Services PB Only) 5 “
Face-to-Face (FTF) completed by QHCP: (print nt name) M Cw. COS x .
Date and Time FTF Encounter completed: > ~~! Wi PL AY, 2 g (2.1 Mours

Check. Disposition: 4

. >
ot. . %

sere stor Pegs gat. + ae nT tee ear: Reet anemne e oe

L] Medical [_] Dental Tl Mental health
O Emergency (Immediately) i (1 Urgent (within 24 hours) {_] Routine (within 2-14 ofS 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mE

White Copy: Medical Records . a
Pink Copy: Inmate/Detainee -

~ a8

. 08/08/2018
Proprietary Information — Not for Distribution — Copyrighted — Property of CoreCivic

FRE 01 READE WET ATE EU WO

if
